Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about July 23, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed acts that, if committed by an adult, would constitute the crime of attempted robbery in the second degree, and placed him on probation for a period of 12 months with 50 hours of community service, unanimously affirmed, without costs.
*121The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Issues of identification and credibility, including the weight to be given to inconsistencies, were properly considered by the trier of facts and there is no basis upon which to disturb its determinations. The credible evidence established that appellant was a part of a group of which every member was an active participant in the attempted robbery. Concur — Nardelli, J.P., Buckley, Ellerin, Rubin and Friedman, JJ.